Filed 10/22/20 P. v. Reynoso CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                                 2d Crim. No. B300803
                                                                          (Super. Ct. No. BA467183)
     Plaintiff and Respondent,                                              (Los Angeles County)

v.

ANGELICA REYNOSO,

     Defendant and Appellant.


      Angelica Reynoso appeals an order of probation granted
following her conviction of workers’ compensation insurance
fraud and insurance fraud. (Ins. Code, § 1871.4, subd. (a)(1); Pen
Code, § 550, subd. (a)(1).) We conclude that the trial court did
not abuse its discretion by ruling that the prosecutor established
a prima facie case that a recorded interview with Reynoso was
authentic, and affirm.
      This appeal concerns Reynoso’s fraudulent claim for
reimbursement for residential flooring as part of her workers’
compensation insurance claim. Prior to trial, a prosecution
investigator interviewed Reynoso in a recorded interview;
however, the investigator died before trial. Over Reynoso’s
objections, the trial court decided that the prosecutor presented
sufficient evidence of the recording’s authenticity, and it
permitted the jury to listen to the recording. Reynoso appeals
that ruling and argues that the prosecutor did not establish that
the recording was not manipulated or altered.
            FACTUAL AND PROCEDURAL HISTORY
       Reynoso was employed as a service officer by the Gardena
Police Department and worked at the city jail. On February 18,
2016, Service Officer Brian Lee worked at the jail and booked an
inmate who later reported that he had infectious scabies. A
hospital visit confirmed the inmate’s infection. Reynoso was not
working at the jail on February 18, 2016, but did work the
following day.
       On February 20, 2016, the inmate was transferred to
another jail. Lee packaged the inmate’s property but Reynoso
may have touched the inmate’s shoes.
       That same day, Reynoso or her former husband purchased
flooring from Lumber Liquidators. The receipt for the purchase
states that the purchase was for 1,049 square feet of flooring for
$2,500. Over the next few months, Reynoso purchased additional
flooring from Lumber Liquidators.
       On February 23, 2016, Reynoso reported to her employer
that she had a rash and believed it to be scabies due to the
inmate exposure. Reynoso received treatment that day from a
medical clinic.
       On March 9, 2016, Reynoso informed her employer that she
believed that scabies had infected her children and her residence.
The employer sent a professional cleaning crew to Reynoso’s
residence. The cleaners found an infestation of bedbugs, but not




                                1
scabies. The crew steam-cleaned the carpet, but did not advise
Reynoso to replace the carpet with new flooring.
       Gina Ayers, an administrative analyst for the Gardena
Police Department, received a written workers’ compensation
claim regarding Reynoso’s scabies exposure. The claim form
stated that the date of Reynoso’s exposure was February 19,
2016. Reynoso later brought flooring receipts to Ayers and
inquired whether workers’ compensation would reimburse her.
Ayers transmitted the claim to Sonia Retamosa, an adjustor for
the third-party workers’ compensation administrator for
Gardena. Ayers also referred Reynoso to Retamosa regarding the
flooring expenses.
       Approximately one year following Reynoso’s report of
exposure to scabies, she contacted Retamosa regarding
reimbursement for replacement flooring. Reynoso stated that her
physician advised her to replace her flooring. Reynoso sent
flooring invoices to Retamosa dated from February to May 2016,
amounting to $8,640.22.
       Retamosa advised Reynoso to either submit a physician’s
note regarding the flooring expense or sign a release for her
medical records. Reynoso replied that the replacement
recommendation came from the cleaning crew who cleaned her
residence. Retamosa recommended that the flooring expense
claim be denied because of lack of evidence of a medical necessity.
In fact, the claim was denied and Reynoso received no
reimbursement for the flooring.
       Recorded Interview with Investigator Michael Downs
                         (Downs recording)
       On January 30, 2018, Downs conducted a recorded
interview with Reynoso at the police department. Reynoso stated




                                 2
that the cleaning crew recommended that she replace the carpet
in her residence to remove a bedbug infestation. Acknowledging
that she had limited contact with the infected inmate before
February 20, 2016, Reynoso explained that she mistakenly
included the February 20, 2016, flooring receipt in her workers’
compensation claim. Reynoso also stated that the bedbug
infestation stemmed from her contact with homeless inmates at
the jail. She added that Sergeant Rodney Gonzales had informed
her that the police department would reimburse her for the
flooring expenses.
       At trial, the parties stipulated that the voices heard on the
recording were those of Downs and Reynoso. Henry Valdez, a
prosecution investigator, testified that office protocol required the
downloading of a recorded interview and production of a CD,
which is then logged at the prosecutor’s office.
       The jury convicted Reynoso of workers’ compensation
insurance fraud and insurance fraud. (Ins. Code, § 1871.4, subd.
(a)(1); Pen. Code, § 550, subd. (a)(1).) The trial court suspended
imposition of sentence and placed Reynoso on formal probation
for three years, with terms and conditions. The court also
imposed fines and fees and informed Reynoso that if she
completed 300 hours of community service during the first year of
felony probation, she could seek reduction of the felony offenses
to misdemeanor offenses.
       Reynoso appeals and contends that the recorded interview
was not sufficiently authenticated.




                                 3
                            DISCUSSION1
        Reynoso argues that only the investigator’s testimony can
establish that the recording is accurate, complete, and without
alteration. She correctly asserts that the proponent of a
recording bears the burden of establishing authenticity. Reynoso
contends that admission of the recording into evidence is
prejudicial pursuant to any standard of review. She points out
that the prosecutor discussed the recording extensively during
summation.
        At trial, Reynoso asserted that only Downs, now deceased,
could authenticate the recording. Otherwise, Reynoso argued
that the recording could have been manipulated or altered prior
to being logged at the prosecutor’s office: The defense does not
know “if erasures, deletions, were made, insertions were made” or
“if it has been altered.” The prosecutor responded that Downs
announced the start and finish times of the recording, amounting
to 44 minutes, and the play length would confirm that time.
Reynoso agreed that the transcripts offered by each party did not
contain material differences. She also did not suggest any
specific alterations in the recording.
        Recordings are writings as defined by section 250. To be
admissible, a writing must be relevant and authenticated.
(§§ 350, 1401; People v. Goldsmith (2014) 59 Cal.4th 258, 266
[statement of general rule].) The trial court determines the issue
of authentication as a preliminary fact. (§ 403, subd. (a)(3);
Goldsmith, at p. 266.) Section 1400 defines authentication as
“the introduction of evidence sufficient to sustain a finding that it
is the writing that the proponent of the evidence claims it is.”

        1   All statutory references hereafter are to the Evidence
Code.



                                     4
“Essentially, what is necessary is a prima facie case. ‘As long as
the evidence would support a finding of authenticity, the writing
is admissible. The fact conflicting inferences can be drawn
regarding authenticity goes to the document’s weight as evidence,
not its admissibility.’ ” (Goldsmith, at p. 267.) Authentication
may be supplied by witness testimony or circumstantial evidence,
among other methods. (Id. at p. 268.) The trial court possesses
the discretion to determine authenticity of a recording and permit
its admission into evidence. (Id. at p. 266; People v. Gonzalez
(2006) 38 Cal.4th 932, 953.)
       The trial court acted within its discretion by deciding that
the prosecutor established a prima facie showing of authenticity
for the Downs recording. The parties stipulated that the voices
on the regarding were Downs and Reynoso. The parties also
agreed that their respective transcripts of the recording had no
material differences. At the beginning and end of the recording,
Downs announced the time. From this information, the court
could measure the duration of the interview and decide that it
was complete. Downs also stated the date and location of the
interview at the inception of the recording. Valdez testified
regarding the procedure for creating a CD from the recording and
then logging it at the prosecutor’s office.
       Finally, Reynoso did not point to any specific alterations or
deletions that may have been performed, a relevant but slight
factor in assisting the trial court to determine prima facie
authenticity. Indeed, during summation, defense counsel
asserted that the jury should listen to the recording carefully
because it sounded as though the recording was manipulated
near page 13 of the transcript. (People v. Goldsmith, supra, 59




                                 5
Cal.4th 258, 267 [trier of fact ultimately determines authenticity
of document or recording].)
       O’Laskey v. Sortino (1990) 224 Cal.App.3d 241, overruled
on other grounds by Flanagan v. Flanagan (2002) 27 Cal.4th 766,
776, footnote 4, does not assist Reynoso. That decision concerned
the complete absence of evidence to establish the authenticity of a
tape recording, including identification of the voices or evidence
of the date and location of the recording. (Id. at pp. 249-250.)
                           DISPOSITION
       The judgment (order of probation) is affirmed.
       NOT TO BE PUBLISHED.




                                    GILBERT, P. J.
We concur:




             PERREN, J.




             TANGEMAN, J.




                                6
                   Norman J. Shapiro, Judge

             Superior Court County of Los Angeles

                ______________________________



      Stone Busailah, Michael P. Stone, Muna Busailah and
Robert Rabe for Defendant and Appellant
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Idan Ivri and David A. Voet, Deputy Attorneys
General, for Plaintiff and Respondent.




                               7